Many world leaders care more about retaining power than improving the lives of their people. Those words of Secretary-General Ban Ki-moon were recently addressed to us, the people in this Hall. We who are joined here are incredibly privileged. Our job enables us to be in touch with the most successful and the most miserable. We can meet individuals with remarkable destinies and also the poor whose daily routine is to fight for a piece of bread or a bottle of clean water to stay alive. Each of them trusts that we will be able to understand the scope of their problems. They hope that we will never set our personal interests over the needs of our people, our countries and our planet.
Last year’s decision of the international community to transform the world for good — to leave no one behind — was a clear and ambitious way of how to address these needs. We are also perfectly aware of the nature of the challenges awaiting us to decarbonize the economy, to promote inclusive and sustainable development. But too many people tend to be pessimistic when it comes to setting grand global goals. Seemingly, there are more than enough reasons for their negativity, as we witness wars, terror and suffering. We see the damaging consequences some of our actions have on the planet and the people. And we can see them online, as new technologies bring us closer than ever to each other.
In the interconnected world of social networks, bad news travels especially fast. Sometimes it is accompanied by lies, propaganda and dangerous ideologies aimed at manipulating the public, spreading hate and frustration, and creating a fearful picture of the globalized world falling apart. Maybe that is one of the reasons why so many people are sceptical about the global development goals and our ability to deliver, and why we often forget that humankind has an impressive track record when it comes to making the world a better place. Global poverty has been halved in the past two decades. People fight fewer wars and commit fewer homicides. Many more men and women have access to health care and more girls attend schools than at any time in the past.
I am sure that we are more than capable of dealing with such challenges as poverty, hunger, diseases, injustice and discrimination. With the 2030 Agenda for Sustainable Development, we have the best means in the history to make life on the planet as good as it gets. The success of the new Agenda will not be possible without efficient international cooperation and coordination, backed by United Nations institutions. Success will be not possible without us, the people in this Hall. At the same time, we should not forget about our very own homework — to win the hearts, minds and trust of our people.
The world has become smaller due to globalization and modern communication technologies. The problems our world faces have become more global and intertwined. Yet our social instincts have often remained local, and our sense of responsibility is often limited by our national borders. There is a real danger that many of us thought we would not see spreading again. It is the rise of nationalism, extremism, racism and intolerance in many parts of the world. I am certain that responsible leaders need to address those dark moods in our societies, because those moods are the ultimate enemy of humankind — the enemy responsible for the worst misery and bloodbath in our modern history.
One of our most obvious duties as political leaders is, without doubt, to provide for and preserve peace and development. We have established many useful institutions to progress in that effort. However, we are witnessing the largest crisis of displacement since the Second World War. There is no need for me to recall the worrying number of refugees. We hear those numbers so often that sometimes we forget that this is not a numbers game. As His Holiness Pope Francis reminds us, migrants and refugees are not pawns on the chessboard of humankind. They are children, fathers and mothers — real men and women.
Every political misunderstanding and failure to find solutions leads to more people without a roof over their head, more families separated and more hungry children. It means greater temptation to set people against each other and arouse fear among them. We may have different starting positions, different experiences and even different points of view on the problem, but we all have to understand that refugees need our empathy and our help. I strongly and truly believe that it is a moral duty of every successful, modern country to help. It is a moral duty of any true political leader to think seriously about how to help those fleeing violence and death. Let us be honest here and again ask ourselves the question raised by the Secretary-General. Are we all doing enough to improve the lives of people in need, or are we more concerned about retaining our power? Are we here to serve or to be served?
Our commitment to a just and safe world is tested as we mourn with the families of the victims of terrorism, and as we struggle to wrap our minds around that source of human suffering. When a terrorist group enslaves, murders and takes hope from men, women and children, it is not a single nation’s problem. It is an attack on our very core — on our humanity. It is an attempt to kill goodness in us. Terrorists do not care about dozens or hundreds of innocent victims. They target hundreds of millions of the hearts and minds of spectators around the world to cause them to fear and to hate, encourage hostility among nations and fulfil their sick vision of the clash of civilizations.
We need to stay strong in our societies and true to our core values and culture of mutual respect, peace and non-violence. We can see that it is not hard to make people fear. Sadly, it is not hard to make people hate. But we must not respond by judging people by the colour of their skin or their choice of worship. We need to halt the growing anger, prejudice and hostility towards different religions. True leadership brings hope, reinforces trust and offers sustainable solutions for safety and peaceful coexistence.
In the words of a well-known catchphrase, we should think globally and act locally. The crisis in Ukraine — in the part of the world where I come from — has entered its third year. Slovakia is very concerned about the destabilization of a neighbouring country and repeated violence in the region. I would like once again to firmly call for tangible progress in reaching a settlement of the conflict. I believe the Minsk agreements remain the only viable way out of the crisis. Slovakia is ready to continue to assist Ukraine in securing a stable, prosperous and democratic future for all of its citizens.
Not long from now, the General Assembly will appoint a new Secretary-General of the United Nations. This year, the process of selecting the next Secretary- General has been more consultative, transparent and open than ever before. My country has the extraordinary privilege of being part of the process as we have fielded our own candidate. I wish to take this opportunity to express my gratitude and appreciation for the Member States’ continued support as we approach the final stages of the selection process. Their support also proves that candidates from our region have a lot to offer in terms of potential, capabilities, knowledge and accomplishments.
We are still living in strange, contradictory times. We can upload our personal medical data for an examination by a physician on the opposite side of the globe, and yet 16,000 children die every day, mostly from preventable or treatable causes. We are using autonomous, self-driving cars, but millions of kids still cannot find their way into a classroom. Our phones, powered by artificial intelligence, are speaking to us, but one in 10 people on this planet does not have access to drinkable water.
With all our resources, all our innovative power and all our unprecedented ways of knowledge-sharing, we cannot ignore the opportunities that exist to increase global prosperity, freedom and the dignity of human beings. The 2030 Agenda for Sustainable Development has been crafted on the basis of our successes and our experience. It is our task to drive the necessary change to make the world a more prosperous, healthy, inclusive and safe place. It is our task to share the wealth of our planet.
Yes, times are uncertain, but I do believe that we can succeed. As one of the Slovak priests who spent years in prison during the totalitarian period of my country’s history once said, “I do not know what the future will bring, but I know now how I will act.” He could say this because he was always guided by his values.
We can succeed too when we let our values guide us through difficult times — our values of humanity, solidarity and empathy — and when we, the political leaders with the privilege and power of agenda-setting, will not give up the battle for the hearts and minds of our people to remain open to humanity, solidarity and hope, only then can our world prosper. Only then will we truly leave no one behind.
